Citation Nr: 0511771	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The appellant enlisted in the Army National Guard in March 
1975.  The National Personnel Records Center (NPRC) has 
confirmed that he served on active duty for training 
(ACDUTRA) from May 2, 1975, to December 19, 1975.  An Army 
National Guard Retirement Credits Record indicates that the 
appellant had active duty, active duty training, or "full 
time training duty" from July 30, 1988, to August 13, 1988, 
and from May 20, 1989, to June 3, 1989.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision which denied service 
connection for a low back disability.  The appellant filed a 
notice of disagreement in January 2003, the RO issued a 
statement of the case in March 2003, and the appellant 
perfected his appeal in April 2003.  The Board remanded this 
claim in February 2004.

On an April 2003 VA Form 9, the appellant indicated that he 
wanted to testify before a member of the Board (also referred 
to as a Veterans Law Judge) in Washington, D.C.  This hearing 
was scheduled to take place on August 13, 2003, and the 
appellant was notified of this in a June 2003 letter.  
However (in a July 2003 written statement), the appellant 
canceled this hearing and stated that he wanted his case 
reviewed by the Board based upon the evidence submitted.


FINDING OF FACT

The appellant does not have a low back disability which has 
been related to service. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted. 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The appellant has not raised (nor is there, in fact) any 
issue as to the provision of a form or instructions for 
applying for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004, wherein the RO 
essentially provided the appellant notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a January 2005 supplemental statement of the case, the RO 
continued to deny the appellant's claim.  

During the course of this appeal, the appellant was also sent 
other development letters in October 2001 and December 2001, 
a rating decision in April 2002, another development letter 
in October 2002, a rating decision in December 2002, a 
statement of the case in March 2003, and a Board remand in 
February 2004.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the appellant's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the appellant 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service medical records, VA, and private medical 
records, as well as written statements from the appellant and 
other individuals.  Although some of the appellant's service 
medical records are missing and possibly lost, VA has made 
numerous attempts to obtain them and (in its March 2004 
letter) advised the appellant about what types of alternative 
types of evidence (i.e., statements from service medical 
personnel, "buddy" statements, employment physical 
examinations, etc.) he could submit.  Moreover, in a November 
2002 letter, the Readiness NCO of the appellant's National 
Guard unit confirmed that the records in question were either 
lost, destroyed, or otherwise unavailable.  The Board is 
satisfied that VA has made a reasonable effort to obtain 
relevant records.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  
§ 3.159(c)(1-3).  

A VA examination was conducted in September 2004, and the 
report of this examination has been reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for service connection 

The appellant has essentially asserted (such as in a 
September 2001 claims form, at his September 2004 VA 
examination, and in a November 2004 letter) that he injured 
his back while on ACDUTRA in 1989 or 1990.  He has stated 
that he gradually developed back pain while unloading 
magazines and weapons, and then developed sudden back pain 
when lifting an emergency heater.  He reportedly was taken by 
fellow soldiers to the barracks and went to sick call the 
next day.  The appellant has reported that he was treated 
with rest and medication and given a profile for the 
remaining training period.  He seeks service connection for a 
current low back disability.

When seeking VA disability compensation, an appellant 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
appellant may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of determining service connection, active 
military service includes (in pertinent part) active duty, 
any period of ACDUTRA which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  

Despite repeated attempts by VA, only some of the appellant's 
service medical records have been located.  These include the 
report of a quadrennial examination conducted in July 1985, 
which reflect no complaints of or treatment for any back 
symptoms.  There simply has been no documentary evidence 
presented which confirms that the appellant sought treatment 
for a back injury during ACDUTRA.    

There is also some question as to whether the appellant even 
has a current low back disability.  Private chiropractic 
records reflect that he was treated for lumbar facet syndrome 
and lumbosacral strain between 1991 and 2001.  Yet at a 
September 2004 VA examination, an x-ray of the lumbosacral 
spine revealed normal anatomic alignment of visualized 
vertebral bodies with no evidence of fractures or 
subluxations.  There were no degenerative changes nor any 
anatomical abnormalities identified.  

Even assuming the appellant does have a current low back 
disability, the objective medical record simply does not 
support a conclusion that any such condition is connected to 
service.  Following the September 2004 examination, the VA 
physician noted that he had reviewed the claims file and 
found no indication of any medical treatment provided to the 
appellant during 1989 and 1990.  The examiner further 
concluded that it would be merely speculative to say that the 
appellant's reported low back pain had its onset in service 
rather than post service.

Although he contends that he has a current low back 
disability which arose during ACDUTRA, as a layman, the 
appellant has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summary, the weight of the credible evidence demonstrates 
that any current low back disability, such as it is, began 
years after the appellant's ACDUTRA and was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection for a low back 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


